Exhibit 10.2

GLOBAL BPO SERVICES CORP.

 

 

CERTIFICATE OF DESIGNATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

 

 

Pursuant to Section 151 of the Delaware General Corporation Law

 

 

Global BPO Services Corp., a Delaware corporation (the “Corporation”), in
accordance with the provisions of Section 103 of the Delaware General
Corporation Law (the “DGCL”) does hereby certify that, in accordance with
Section 141(c) of the DGCL, the following resolution was duly adopted by the
board of directors of the Corporation on [            ], 2008:

RESOLVED, that the board of directors of the Corporation pursuant to authority
expressly vested in it by the provisions of the Certificate of Incorporation of
the Corporation, hereby authorizes the issuance of one series of Preferred Stock
designated as the Series A Convertible Preferred Stock, par value $0.001 per
share, of the Corporation and hereby fixes the designation, number of shares,
powers, preferences, rights, qualifications, limitations and restrictions
thereof (in addition to any provisions set forth in the Certificate of
Incorporation of the Corporation which are applicable to the Preferred Stock of
all classes and series) as follows:

SERIES A CONVERTIBLE PREFERRED STOCK

1. Designation, Amount and Par Value. The following series of preferred stock
shall be designated as the Corporation’s Series A Convertible Preferred Stock
(the “Series A Preferred Stock”), and the number of shares so designated shall
be 150,000. Each share of Series A Preferred Stock shall have a par value of
$0.001 per share. The “Stated Value” for each share of Series A Preferred Stock
equals the sum of (i) $1,000 plus (ii) any amount added to Stated Value pursuant
to Section 3 hereof. The Series A Preferred Stock is to be issued only pursuant
to the terms of the Purchase Agreement (as hereinafter defined).

2. Definitions. In addition to the terms defined elsewhere in this Certificate
of Designations the following terms have the meanings indicated:

“Acceleration Event” means the occurrence of any one or more of the following
events: (i) a Liquidation Event; (ii) a Bankruptcy Event; (iii) immediately
prior to a conversion pursuant to Section 7(b) hereof; or (iv) any other
Fundamental Transaction.



--------------------------------------------------------------------------------

“Bankruptcy Event” means any of the following events: (a) the Corporation or a
Subsidiary of the Corporation commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to the Corporation or any Subsidiary thereof; (b) there is commenced
against the Corporation or any Subsidiary any such case or proceeding that is
not dismissed within 60 days after commencement; (c) the Corporation or any
Subsidiary is adjudicated insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Corporation or
any Subsidiary suffers any appointment of any custodian or the like for it or
any substantial part of its property that is not discharged or stayed within 60
days; (e) the Corporation or any Subsidiary makes a general assignment for the
benefit of creditors; (f) the Corporation or any Subsidiary fails to pay, or
states that it is unable to pay or is unable to pay, its debts generally as they
become due; (g) the Corporation or any Subsidiary calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (h) the Corporation or any Subsidiary, by any act or failure to
act, expressly indicates its consent to, approval of or acquiescence in any of
the foregoing or takes any corporate or other action for the purpose of
effecting any of the foregoing.

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in New York City are authorized or required by law or other
governmental action to close.

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on the Trading Market, the closing price per share of Common Stock for such date
(or the nearest preceding date) on the Trading Market or exchange on which the
Common Stock is then listed or quoted; or (b) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the majority in interest of the Holders.

“Common Stock” means the common stock of the Corporation, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or exchanged or converted.

“Conversion Price” means $8.00 per share (as adjusted for stock dividends, stock
splits, stock combinations or other similar events pursuant to Section 13 hereof
occurring after the Original Issue Date) and as adjusted as a result of the
exercise by holders of Common Stock of conversion rights as described in
Section 13(d) hereof.

“Equity Conditions” means, with respect to a specified issuance of Common Stock,
that each of the following conditions is satisfied: (i) the number of authorized
but unissued and otherwise unreserved shares of Common Stock is sufficient for
such issuance; (ii) the Common Stock is listed or quoted (and is not suspended
from trading) on the Trading Market and such shares of Common Stock are approved
for listing upon issuance; (iii) no Bankruptcy Event has occurred; (iv) the
conversion of the Series A Preferred Stock is permitted by the Trading Market
and all other applicable laws, rules and regulations; and (v) the Corporation is
not in default with respect to any material obligation hereunder or under any of
the Transaction Documents.

 

- 2 -



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fundamental Transaction” means the occurrence of any of the following in one or
a series of related transactions: (i) an acquisition after the date of the
Purchase Agreement by an individual or legal entity or “group”(as described in
Rule 13d-5(b)(1) under the Exchange Act) of more than 35% of the voting rights
or voting equity interests in the Corporation; (ii) a replacement of more than
one-half of the members of the Corporation’s board of directors with members
that are not approved by those individuals who are members of the board of
directors on the date of the Purchase Agreement (or other Persons approved by
such members to be directors (or their successors so appointed) or appointed
pursuant to the terms of the Stockholder’s Agreement; (iii) a merger or
consolidation of the Corporation or any Subsidiary or a sale of all or
substantially all of the assets of the Corporation in one or a series of related
transactions, unless following such transaction or series of transactions, the
holders of the Corporation’s securities prior to the first such transaction
continue to hold a majority of the voting rights or voting equity interests in
of the surviving entity or acquirer of such assets; (iv) a recapitalization,
reorganization or other transaction involving the Corporation or any Subsidiary
that constitutes or results in a transfer of a majority of the voting rights or
voting equity interests in the Corporation; (v) consummation of a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act with respect to the
Corporation; (vi) any tender offer or exchange offer (whether by the Corporation
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property and as a result thereof the holders of a majority of the shares of
Common Stock prior to the offer do not hold securities representing a majority
of the voting rights or voting equity interests in the Corporation, except for
the tender offer described in the Purchase Agreement; (vii) the Corporation
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities that do not represent a majority of the voting
rights or voting equity interests of the Corporation, cash or property; or
(viii) the execution by the Corporation of an agreement directly or indirectly
providing for any of the foregoing events; provided that none of items
(i) through (viii) shall be deemed a Fundamental Transaction if it involves
Purchaser (as such term is defined in the Purchase Agreement) or its Related
Persons (as such term is defined in the Stockholder’s Agreement) or if it is a
transaction approved by the Purchaser pursuant to Section 4.1 of the
Stockholder’s Agreement.

“Holder” means any holder of Series A Preferred Stock.

“Junior Securities” means the Common Stock and all other equity or equity
equivalent securities of the Corporation, including, without limitation, any
securities convertible into or exercisable for shares of Common Stock.

 

- 3 -



--------------------------------------------------------------------------------

“Liquidation Event” means any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary.

“Original Issue Date” means the date of the first issuance of any shares of
Series A Preferred Stock, regardless of the number of transfers of any
particular shares of Series A Preferred Stock and regardless of the number of
certificates that may be issued to evidence shares of Series A Preferred Stock.

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Post-Conversion Equity” means as of the date of determination that number of
shares of Common Stock that are then outstanding or would be outstanding upon
the exercise of all rights, options, and warrants (to the extent then
exercisable and vested) and conversion of all other securities (including the
Series A Preferred Stock) that are convertible into shares of Common Stock.

“Purchase Agreement” means the Preferred Stock Purchase Agreement, dated as of
June 2, 2008, among the Corporation and the original purchaser of the Series A
Preferred Stock, as the same may be amended or modified in accordance with its
terms.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, to be entered into among the
Corporation and the Holders upon the Original Issue Date.

“Securities Act” means the Securities Act of 1933, as amended.

“Stockholder’s Agreement” means the Stockholder’s Agreement, dated as of
            , 2008, among the Corporation and the original purchaser of the
Series A Preferred Stock.

“Subsidiary” means any significant subsidiary of the Corporation as defined in
Rule 1-02(w) of Regulation S-X promulgated by the Securities and Exchange
Commission.

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on the Trading Market, or (b) if the Common Stock is not then listed
or quoted and traded on the Trading Market, then any Business Day.

“Trading Market” means The American Stock Exchange (the “AMEX”) or, at any time
the Common Stock is not listed for trading on the AMEX, any national securities
exchange upon which the Common Stock is then primarily listed or quoted.

“Transaction Documents” means the Purchase Agreement, the Registration Rights
Agreement, the Stockholder’s Agreement, this Certificate of Designations and any
other documents or agreements executed or delivered in connection with the
transactions contemplated under the Purchase Agreement and thereunder.

 

- 4 -



--------------------------------------------------------------------------------

“Underlying Shares” means the shares of Common Stock issuable upon conversion or
redemption of the shares of Series A Preferred Stock.

3. Dividends.

(a) Each Holder shall be entitled to receive, and the Corporation shall pay,
cumulative dividends on the Series A Preferred Stock at the rate per share (as a
percentage of the Stated Value per share) of 3.00% per annum, payable
semi-annually in arrears commencing on December 31, 2008 and thereafter on each
June 30 and December 31, except if such date is not a Trading Day, in which case
such dividend shall be payable on the next succeeding Trading Day (each, a
“Dividend Payment Date”). Dividends on the Series A Preferred Stock shall be
calculated on the basis of a 360-day year, shall accrue daily commencing on the
Original Issue Date for the applicable Series A Preferred Stock, and shall be
deemed to accrue from such date whether or not earned or declared and whether or
not there are profits, surplus or other funds of the Corporation legally
available for the payment of dividends. Dividends payable pursuant to this
Section 3(a) shall be payable by the Corporation, at its option, in cash, or by
adding the amount of accrued dividends per share of Series A Preferred Stock to
the Stated Value of that share. If any dividend is not paid in cash on or before
the Dividend Payment Date, the amount thereof shall be added to Stated Value on
the Dividend Payment Date. No dividend or other distribution (other than (y) a
dividend or distribution payable solely in Common Stock or (z) a cash dividend
or distribution with respect to which holders of shares of Series A Preferred
Stock receive a pro rata portion of such dividend or distribution on an
as-converted basis) shall be paid on or set apart for payment on Common Stock or
any other Junior Securities unless all accrued and unpaid dividends on the
Series A Preferred Stock (but not amounts previously added to Stated Value
pursuant to this Section 3) have been paid in accordance with this Certificate
of Designations.

(b) Immediately prior to the occurrence of any Acceleration Event prior to the
seventh anniversary of the Original Issue Date, the Stated Value of each share
of Series A Preferred Stock shall immediately and automatically be increased by
an amount per share equal to all dividends that would otherwise be payable on a
share of Series A Preferred Stock on each Dividend Payment Date on and after the
occurrence of such Acceleration Event and prior to and including the seventh
anniversary of such Original Issue Date (the “Acceleration Period”). The
automatic increase in Stated Value pursuant to this Section 3(b) shall be in
lieu of, and not in addition to, the dividends that would otherwise be payable
on each Dividend Payment Date during the Acceleration Period. For the purpose of
clarity, and only in the event that the Corporation has not elected to require
conversion under Section 7(b), each Holder shall be entitled to receive, and the
Corporation shall pay, all dividends payable in accordance with Section 3(a)
above on each Dividend Payment Date after the seventh anniversary of the
Original Issue Date.

(c) Notwithstanding anything in this Certificate of Designation to the contrary,
an amount equal to the sum of all accrued but unpaid dividends shall be payable
upon,

(i) a Liquidation Event in cash;

 

- 5 -



--------------------------------------------------------------------------------

(ii) a Fundamental Transaction that the Holders elect to treat as a Liquidation
Event pursuant to Section 6(c) in cash or in other securities or property as
specified in Section 6(c); or

(iii) conversion of the Series A Preferred Stock, either (A) in cash or (B) in
additional Underlying Shares as provided in Section 8(a), at the option of the
Corporation.

For the purposes of this Section 3(c), accrued but unpaid dividends shall
include any amounts added to Stated Value as a result of deferred dividends or
accelerated dividends as provided in Section 3(a); provided, however, that to
avoid double counting accrued but unpaid dividends shall not be counted both for
the purposes of this Section 3(c) and in determining Stated Value.

4. Registration of Issuance and Ownership of Series A Preferred Stock. The
Corporation shall register the issuance and ownership of shares of the Series A
Preferred Stock, upon records to be maintained by the Corporation for that
purpose (the “Series A Preferred Stock Register”), in the name of the record
Holders thereof from time to time. The Corporation may deem and treat the
registered Holder of shares of Series A Preferred Stock as the absolute owner
thereof for the purpose of any conversion hereof or any distribution to such
Holder, and for all other purposes, absent actual notice to the contrary.

5. Registration of Transfers. Subject to the terms of the Stockholder’s
Agreement, the Corporation shall register the transfer of any shares of Series A
Preferred Stock in the Series A Preferred Stock Register, upon surrender of
certificates evidencing such Shares to the Corporation at its address specified
herein. Upon any such registration or transfer, a new certificate evidencing the
shares of Series A Preferred Stock so transferred shall be issued to the
transferee and a new certificate evidencing the remaining portion of the shares
not so transferred, if any, shall be issued to the transferring Holder.

6. Liquidation.

(a) In the event of any Liquidation Event, the Holders of Series A Preferred
Stock shall be entitled to receive, prior and in preference to any distribution
of any of the assets or surplus funds of the Corporation to the holders of
Junior Securities by reason of their ownership thereof, an amount per share in
cash equal to the greater of (i) the Stated Value for each share of Series A
Preferred Stock then held by them (as adjusted for any stock split, stock
dividend, stock combination or other similar transactions with respect to the
Series A Preferred Stock), plus all accrued but unpaid dividends (including,
without duplication, dividends added to Stated Value as provided in Section 3
above) on such Series A Preferred Stock as of the date of such event, and
(ii) the amount per share that would be payable to a holder of Series A
Preferred Stock had all shares of Series A Preferred Stock been converted to
Underlying Shares immediately prior to such Liquidation Event (the “Series A
Stock Liquidation Preference”). If, upon the occurrence of a Liquidation Event,
the assets and funds thus distributed among the holders of the Series A
Preferred Stock shall be insufficient to permit the payment to such Holders of
the full Series A Stock Liquidation Preference, then the entire assets and funds
of the Corporation legally available for distribution shall be distributed
ratably among the Holders of the Series A Preferred Stock in proportion to the
aggregate Series A Stock Liquidation Preference that would otherwise be payable
to each of such Holders.

 

- 6 -



--------------------------------------------------------------------------------

(b) In the event of a Liquidation Event, following completion of the
distributions required by the first sentence of paragraph (a) of this Section 6,
if assets or surplus funds remain in the Corporation, the holders of the Common
Stock and other Junior Securities shall share in all remaining assets of the
Corporation.

(c) The Corporation shall provide written notice of any Liquidation Event or
Fundamental Transaction to each record Holder not less than 45 days prior to the
payment date or effective date thereof. At the request of any Holder, which must
be delivered prior to the effective date of a Fundamental Transaction (or, if
later, within five (5) Trading Days after such Holder receives notice of such
Fundamental Transaction from the Corporation), such Fundamental Transaction will
be treated as a Liquidation Event with respect to such Holder for the purposes
of this Section 6; provided, however, that if the consideration to be paid to
the holders of the Common Stock is not to be paid in cash, but rather in
securities or other property, then at the option of the Corporation, the amount
payable to the Holders pursuant to this Section 6(c) shall be either (i) in cash
or (ii) in the same securities or other property as is to be paid to the holders
of Common Stock so long as (a) such securities or other property consist
exclusively of common equity interests quoted on the Nasdaq Stock Market or
listed on the New York Stock Exchange or on the American Stock Exchange, (b) the
value of such common equity interests shall be determined as 98% of the closing
price of such common equity interests on the Nasdaq Stock Market, the New York
Stock Exchange or the American Stock Exchange, as the case may be, on the
Trading Day immediately preceding the consummation of such Fundamental
Transaction and (c) such common equity interests shall be freely transferable by
the Holders, without legal or contractual restrictions. At the request of the
original purchaser under the Purchase Agreement, prior to the issuance of any
common equity interests referred to in the preceding sentence, counsel to the
issuer of such common equity interests familiar with United States federal
securities laws shall provide the Purchaser with a legal opinion to the effect
that such common equity interests are transferable without legal restriction
under United States federal securities laws.

(d) In the event that, immediately prior to the closing of a Liquidation Event
the cash distributions required by subsection 6(a) have not been made, the
Corporation shall forthwith either: (i) cause such closing to be postponed until
such time as such cash distributions have been made, or (ii) cancel such
transaction, in which event the rights, preferences and privileges of the
holders of the Series A Preferred Stock shall revert to and be the same as such
rights, preferences and privileges existing immediately prior to the date of the
first notice by the Corporation required under subsection 6(c).

7. Conversion; Redemption

(a) Conversion at Option of Holder. At the option of any Holder, any shares of
Series A Preferred Stock may be converted into Common Stock based on the
Conversion Price then in effect for the Series A Preferred Stock; provided that
if less than 20% of the number of shares of Series A Preferred Stock outstanding
on the date the Series A Preferred Stock is first issued by the Corporation
would remain outstanding after any such conversion, then all shares

 

- 7 -



--------------------------------------------------------------------------------

must be converted at that time. A Holder may convert shares of Series A
Preferred Stock into Common Stock pursuant to this paragraph at any time and
from time to time after the Original Issue Date, by delivering to the
Corporation a conversion notice (the “Holder Conversion Notice”), in the form
attached hereto as Exhibit A, appropriately completed and duly signed, and the
date any such Holder Conversion Notice is delivered to the Corporation (as
determined in accordance with the notice provisions hereof) is a “Conversion
Date.”

(b) Conversion at Option of Corporation. At any time that (i) the average
Closing Price for at least 20 Trading Days within a period of 30 consecutive
Trading Days ending on the Trading Day prior to the date of the Corporation
Conversion Notice (as defined below) exceeds 150% of the Conversion Price or
(ii) a Fundamental Transaction occurs that the Holders do not elect to treat as
a Liquidation Event, the Corporation may elect to require the Holders to convert
all shares of the Series A Preferred Stock into Common Stock based on the
Conversion Price by delivering an irrevocable written notice of such election to
the Holders (the “Corporation Conversion Notice”). The tenth (10th) Trading Day
after the delivery of such notice will be the “Conversion Date” for such
required conversion. Notwithstanding the foregoing, (x) in the event of a
conversion at the option of the Corporation predicated on clause (i) of the
first sentence of this Section 7(b), the Corporation may not require any
conversion under this paragraph (and any notice thereof will be void), prior to
the second anniversary of the Original Issue Date and unless from the beginning
of such ten Trading Day period through the Conversion Date, the Closing Price
for each such Trading Day exceeds 150% of the Conversion Price, and (y) in the
event of a conversion at the option of the Corporation predicated on clause
(i) or (ii) of the first sentence of this Section 7(b), the Corporation may not
require any conversion under this paragraph (and any notice thereof will be
void), unless the Equity Conditions are satisfied (or waived in writing by the
applicable Holder) on each Trading Day between the date of the Conversion Notice
and the Conversion Date with respect to all of the Underlying Shares then
issuable upon conversion in full of all outstanding Series A Preferred Stock.

(c) Redemption at Option of Holder. On or after the seventh anniversary of the
Original Issue Date, the Holder may, at its option, require the Corporation to
redeem any of the Series A Preferred Stock owned by the Holder, for an amount
per share in cash equal to the Stated Value on the Redemption Date plus all
accrued and unpaid dividends that have not been added to Stated Value on the
Redemption Date (the “Cash Redemption Price”) for each share of Series A
Preferred Stock (as adjusted for any stock split, stock dividend, stock
combination or other similar transactions with respect to the Series A Preferred
Stock) to be redeemed on the Redemption Date (as defined below) . Additionally,
if the product of (X) the average Closing Price of the ten (10) Trading Days
immediately preceding the Redemption Date (the “Company Redemption Closing
Price”) and (Y) the number of shares of Common Stock that would have been issued
had the Holder converted all outstanding shares of Series A Preferred Stock
being redeemed into shares of Common Stock on the Redemption Date (such product
being referred to as the “Common Stock As Converted Cash Value”) exceeds the
aggregate Cash Redemption Price, the Holder will receive on the Redemption Date,
in addition to the aggregate Cash Redemption Price, in shares of Common Stock,
the amount by which the Common Stock As Converted Cash Value exceeds the
aggregate Cash Redemption Price, with the per share value for the Common Stock
so issued and delivered being the Company Redemption Closing Price. The
redemption date (the “Redemption Date”) shall be specified in an irrevocable
written notice

 

- 8 -



--------------------------------------------------------------------------------

of redemption sent by or on behalf of the Holder (pursuant to this Section 7(c))
or Corporation (pursuant to Section 7(d)), as the case may be, to the Holder or
the Corporation, as applicable, not less than thirty (30) days nor more than
ninety (90) days prior to the proposed Redemption Date notifying the Corporation
or the Holder, as applicable, of the election of the Corporation or the Holder,
as the case may be, to redeem such shares in accordance with the terms hereof
and specifying the Redemption Date.

(d) Redemption at Option of Corporation. On or after the seventh anniversary of
the Original Issue Date, the Corporation may, at its option, redeem any of the
Series A Preferred Stock owned by the Holders, for the Cash Redemption Price
plus, if the Common Stock As Converted Cash Value exceeds the aggregate Cash
Redemption Price, the Holder will receive on the Redemption Date, in addition to
the aggregate Cash Redemption Price, in shares of Common Stock, the amount by
which the Common Stock As Converted Cash Value exceeds the Cash Redemption
Price, with the per share value for the Common Stock so issued and delivered
being the Company Redemption Closing Price; provided that if less than 20% of
the number of shares of Preferred Stock outstanding on the date the Preferred
Stock is first issued by the Corporation would remain outstanding after any such
redemption, then all shares must be redeemed at that time.

8. Mechanics of Conversion; Redemption.

(a) The Corporation shall pay the applicable Cash Redemption Price in
immediately available funds to the Holder on the Redemption Date.

(b) The number of Underlying Shares issuable upon any conversion of shares of
Series A Preferred Stock hereunder shall equal (A) the sum of (i) the Stated
Value of such shares of Series A Preferred Stock to be converted plus (ii) the
accrued and unpaid dividends on such shares of Series A Preferred Stock that
have not been added to the Stated Value on the Conversion Date, divided by
(B) the applicable Conversion Price on the Conversion Date.

(c) Upon conversion or redemption (if the Common Stock as Converted Cash Value
exceeds the aggregate Cash Redemption Price) of any shares of Series A Preferred
Stock, the Corporation shall promptly issue or cause to be issued and cause to
be delivered to or upon the written order of the Holder and in such name or
names as the Holder may designate a certificate for the Underlying Shares
issuable upon such conversion or redemption, free of restrictive legends unless
such Underlying Shares are still required to bear a restrictive legend; the
Corporation shall use its commercially reasonable efforts to cause the transfer
agent to issue such certificates on or before (i) the sixth Trading Day after
the Conversion Date or (ii) the Redemption Date, as the case may be. The Holder
shall be deemed to have become holder of record of such Underlying Shares as of
the Conversion Date or Redemption Date as the case may be. If the shares are
then not required to bear a restrictive legend, the Corporation shall, upon
request of the Holder, deliver Underlying Shares hereunder electronically
through The Depository Trust Corporation (“DTC”) or another established clearing
corporation performing similar functions, and shall credit the number of shares
of Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission System (“DWAC”).

 

- 9 -



--------------------------------------------------------------------------------

(d) A Holder shall deliver the original certificate(s) evidencing the Series A
Preferred Stock being converted or redeemed in connection with the conversion or
redemption of such Series A Preferred Stock. Upon surrender of a certificate
following one or more partial conversions or redemptions, the Corporation shall
promptly deliver to the Holder a new certificate representing the remaining
shares of Series A Preferred Stock.

(e) The Corporation’s obligations to issue and deliver Underlying Shares upon
conversion of Series A Preferred Stock in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by any Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by any Holder or any other Person of any obligation to
the Corporation or any violation or alleged violation of law by any Holder or
any other Person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Corporation to any Holder in connection
with the issuance of such Underlying Shares.

9. Voting Rights; Director Designation.

(a) Except as otherwise provided in this Section 9(a) or in Section 9(b) or as
required by applicable law and subject to the Stockholder’s Agreement, the
Holders of the Series A Preferred Stock shall be entitled to vote on all matters
on which holders of Common Stock are entitled to vote. For such purposes, each
Holder shall be entitled to a number of votes in respect of the shares of Series
A Preferred Stock owned of record by it equal to the number of shares of Common
Stock into which such shares of Series A Preferred Stock are convertible by the
Holders as of the record date for the determination of stockholders entitled to
vote on such matter, or if no record date is established, at the date such vote
is taken or any written consent of stockholders is solicited. Except as
otherwise provided in this Section 9(a) or in Section 9(b), in any relevant
agreement or as required by applicable law, the holders of the Series A
Preferred Stock and Common Stock shall vote together as a single class on all
matters submitted to a vote or consent of stockholders; provided that so long as
any shares of Series A Preferred Stock are outstanding, the Corporation shall
not, without the affirmative vote of the Holders of a majority of the shares of
Series A Preferred Stock then outstanding, voting together as a separate class,

(i) alter or change the powers, preferences or rights given to the Series A
Preferred Stock or alter or amend this Certificate of Designation (whether by
amendment of this Certificate of Designations or the Company’s certificate of
incorporation or other charter documents or through any reorganization,
recapitalization, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other voluntary action) or avoid or seek to avoid
the observance or performance of any or the terms to be observed or performed
hereunder by the Corporation;

(ii) authorize or create any class or series of stock ranking as to dividends,
redemption or distribution of assets upon a Liquidation Event or Fundamental
Transaction senior to or otherwise pari passu with the Series A Preferred Stock,
including without limitation through any

 

- 10 -



--------------------------------------------------------------------------------

reorganization, recapitalization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action) or avoid
or seek to avoid the observance or performance of any or the terms to be
observed or performed hereunder by the Corporation;;

(iii) increase the authorized number of shares of Series A Preferred Stock;

(iv) pay or declare any dividend or make any distribution on, or redeem or
acquire, any Junior Securities, except pro rata stock dividends on the Common
Stock payable in additional shares of Common Stock; or

(v) enter into any transaction or series of transactions which would constitute
a Liquidation Event or Fundamental Transaction if the consideration payable with
respect to each share of Series A Preferred Stock is other than an amount in
cash which is more than 150% of the Conversion Price; or

(vi) enter into any agreement with respect to the foregoing.

The protective rights set forth above in (iv) will terminate and cease to apply
on the earliest to occur of (A) the first date on which there are outstanding
less than 30% of the number of shares of Series A Preferred Stock that were
outstanding on the date the Series A Preferred Stock is first issued by the
Corporation and (B) the first date on which the outstanding shares of Series A
Preferred Stock represent, in the aggregate, less than 20% of the
Post-Conversion Equity. The protective rights set forth above in (v) will
terminate and cease to apply on the date that both (A) and (B) have occurred.

(b) The Holders of the Series A Preferred Stock shall not be entitled nor have
the right or power to vote in any election or removal, with or without cause, of
directors of the Corporation elected or removed generally by the holders of the
Common Stock (and any capital stock entitled to vote in the election or removal
of directors with the holders of the Common Stock) but shall instead have the
special voting rights set forth in this Section 9(b).

(i) During such time as the original purchaser under the Purchase Agreement,
together with its Affiliates, owns shares of Series A Preferred Stock that
collectively represent at least 50% of the number of shares of Series A
Preferred Stock that were outstanding on the date the Series A Preferred Stock
is first issued by the Corporation, the original purchaser of the Series A
Preferred Stock shall be entitled to elect two directors to the Corporation’s
board of directors.

(ii) During such time as the original purchaser under the Purchase Agreement,
together with its Affiliates, owns shares of Series A Preferred Stock that
collectively are convertible into at least 17,850,000 shares of Common Stock,
the original purchaser of the Series A Preferred Stock shall be entitled to
elect three directors to the Corporation’s board of directors.

 

- 11 -



--------------------------------------------------------------------------------

(iii) During such time as the original purchaser under the Purchase Agreement,
together with its Affiliates, owns shares of Series A Preferred Stock that
collectively represent at least 25% of the number of shares of Series A
Preferred Stock that were outstanding on the date the Series A Preferred Stock
is first issued by the Corporation or owns shares of Series A Preferred Stock,
Common Stock or securities convertible into or exercisable for shares of Common
Stock representing on an as converted or exercised basis at least 10% of the
Post-Conversion Equity of the Corporation, the original purchaser of the Series
A Preferred Stock shall be entitled to elect one director to the Corporation’s
board of directors.

(iv) At any time that the original purchaser under the Purchase Agreement,
together with its Affiliates, owns shares of Series A Preferred Stock that
collectively represent less than 75% of the number of shares of Series A
Preferred Stock that were outstanding on the date the Series A Preferred Stock
is first issued by the Corporation and does not own shares of Series A Preferred
Stock, Common Stock or securities convertible into or exercisable for shares of
Common Stock representing on an as converted or exercised basis more than 10% of
the Post-Conversion Equity of the Corporation, then the original purchaser of
the Series A Preferred Stock shall not be entitled to elect any directors to the
Corporation’s board of directors.

The original purchaser of the Series A Preferred Stock may remove any director
elected pursuant to this Section 9(b) at any time and from time to time, without
cause (subject to the Bylaws of the Corporation and any requirements of law), in
its sole discretion. In the event a director elected by the original purchaser
of the Series A Preferred Stock is removed, the vacancy in the board of
directors shall be filled by the original purchaser of Series A Preferred Stock,
and such action shall be taken only by vote or written consent in lieu of a
meeting of the holders of the Series A Preferred Stock or by any remaining
director or directors elected by the holders of Series A Preferred Stock
pursuant to this Section 9(b).

10. Charges, Taxes and Expenses. Issuance of certificates for shares of Series A
Preferred Stock and for Underlying Shares issued on conversion of (or otherwise
in respect of) the Series A Preferred Stock shall be made without charge to the
Holders for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Corporation. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring the Series A Preferred Stock or receiving Underlying
Shares in respect of the Series A Preferred Stock.

11. Replacement Certificates. If any certificate evidencing Series A Preferred
Stock or Underlying Shares is mutilated, lost, stolen or destroyed, or a Holder
fails to deliver such certificate as may otherwise be provided herein, the
Corporation shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution for such
certificate, a new certificate, but only upon receipt of evidence reasonably
satisfactory to the Corporation of such loss, theft or destruction (in such
case) and, in each case, customary and

 

- 12 -



--------------------------------------------------------------------------------

reasonable indemnity, if requested. Applicants for a new certificate under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Corporation
may prescribe.

12. Reservation of Underlying Shares. The Corporation covenants that it shall at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Underlying Shares as required hereunder, the number of
Underlying Shares which are then issuable and deliverable upon the conversion of
(and otherwise in respect of) all outstanding Series A Preferred Stock (taking
into account the adjustments of Section 13), free from preemptive rights or any
other contingent purchase rights of persons other than the Holder. The
Corporation covenants that all Underlying Shares so issuable and deliverable
shall, upon issuance in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable. The Corporation covenants
that it shall use its best efforts to satisfy each of the Equity Conditions.

13. Certain Adjustments. The Conversion Price is subject to adjustment from time
to time as set forth in this Section 13. Such adjustments shall be made to the
Conversion Price for all shares of Series A Preferred Stock from and after the
Original Issue Date.

(a) Stock Dividends and Splits. If the Corporation, at any time while Series A
Preferred Stock is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the applicable
Conversion Price for Series A Preferred Stock shall be multiplied by a fraction
of which the numerator shall be the number of shares of Common Stock outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to clause (i) of this paragraph shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution, and any adjustment pursuant to clause
(ii) or (iii) of this paragraph shall become effective immediately after the
effective date of such subdivision or combination.

(b) Pro Rata Distributions. If the Corporation, at any time while Series A
Preferred Stock is outstanding, distributes or pays as a dividend to holders of
Common Stock (i) evidences of its indebtedness, (ii) any security (other than a
distribution of Common Stock covered by the preceding paragraph), (iii) rights
or warrants to subscribe for or purchase any security, or (iv) any other asset
(including, without limitation, cash) (in each case, “Distributed Property”),
then in each such case the Corporation shall simultaneously deliver to each
Holder the Distributed Property that each such Holder would have been entitled
to receive in respect of the number of Underlying Shares then issuable pursuant
to Section 7(a) above had the Holder been the record holder of such Underlying
Shares immediately prior to the applicable record or payment date.

(c) Fundamental Transactions. If the Corporation, at any time while Series A
Preferred Stock is outstanding, effects any Fundamental Transaction, then upon
any subsequent

 

- 13 -



--------------------------------------------------------------------------------

conversion of Series A Preferred Stock, each Holder shall have the right to
receive, for each Underlying Share that would have been issuable upon such
conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it could have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
“Alternate Consideration”). For purposes of any such conversion, the
determination of the applicable Conversion Price for the Series A Preferred
Stock shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Corporation shall
apportion the Conversion Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then each Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of Series A Preferred Stock
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Corporation or surviving entity
in such Fundamental Transaction shall issue to the Holder a new series of
preferred stock consistent with the foregoing provisions and evidencing the
Holders’ right to convert such preferred stock into Alternate Consideration. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (c) and insuring that the Series A
Preferred Stock (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.

(d) Adjustments in the event that holders of Common Stock exercise their
Conversion Rights. In the event that any holder of Common Stock exercised their
rights prior to the date of filing this Certificate of Designation to demand
that such holder’s shares of Common Stock be converted into cash pursuant to the
amended and restated certificate of incorporation of the Corporation (any such
holder a “Dissenting Holder”), there shall be an adjustment to the Conversion
Price as described in this Section 13(d):

(i) the number of shares of Common Stock as to which such rights to demand
conversion into cash are exercised by Dissenting Holders shall be referred to
herein as the “Dissenting Shares”;

(ii) the Conversion Price shall be adjusted pursuant to the following formula:

(1) take 9,374,999 and subtract the Dissenting Shares;

(2) take that difference and divide it by 9,374,999;

(3) subtract this quotient from 1.00;

(4) take the resulting number and multiply it by $2.00 (this figure shall be
referred to as the “Adjustment Amount”); provided that if the number of
Dissenting Shares is 9,374,999, the Adjustment Amount shall be $2.00;

 

- 14 -



--------------------------------------------------------------------------------

(5) subtract the Adjustment Amount from $8.00; this resulting figure shall be
the new Conversion Price.

(e) Calculations. All calculations under this Section 13 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Corporation, and the disposition of
any such shares shall be considered an issue or sale of Common Stock.

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 13, the Corporation at its expense will promptly compute such
adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. Upon written
request, the Corporation will promptly deliver a copy of each such certificate
to each Holder and to the Corporation’s Transfer Agent.

(g) Notice of Corporate Events. If the Corporation (i) declares a dividend
(other than a dividend pursuant to Section 3 above) or any other distribution of
cash, securities or other property in respect of its Common Stock, including
without limitation any granting of rights or warrants to subscribe for or
purchase any capital stock of the Corporation or any Subsidiary, (ii) authorizes
or approves, enters into any agreement contemplating or solicits stockholder
approval for any Fundamental Transaction or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Corporation, then
the Corporation shall deliver to each Holder a notice describing the material
terms and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction.

14. Fractional Shares. The Corporation shall not be required to issue or cause
to be issued fractional Underlying Shares on conversion of Series A Preferred
Stock.

15. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Conversion Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 4:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 4:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be: (i) if to
the Corporation, to 125 High Street, 30th Floor, Boston, MA 02110, Attention:
Corporate Secretary, or (ii) if to a Holder, to the address or facsimile number
appearing on the Corporation’s stockholder records or such other address or
facsimile number as such Holder may provide to the Corporation in accordance
with this Section.

 

- 15 -



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) The headings herein are for convenience only, do not constitute a part of
this Certificate of Designations and shall not be deemed to limit or affect any
of the provisions hereof.

(b) Any of the rights of the Holders of Series A Preferred Stock set forth
herein, including any Equity Conditions or any other similar conditions for the
Holders’ benefit, may be waived by the affirmative vote of Holders of at least a
majority of the shares of Series A Preferred Stock then outstanding. No waiver
of any default with respect to any provision, condition or requirement of this
Certificate of Designations shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Global BPO Services Corp. has caused this Certificate of
Designations to be duly executed as of this [            ] day of
[            ], 2008.

 

GLOBAL BPO SERVICES CORP. By:  

 

Name:   Title:  

 

- 17 -



--------------------------------------------------------------------------------

Exhibit A

FORM OF CONVERSION NOTICE

(To be executed by the registered Holder

in order to convert shares of Series A Preferred Stock)

The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of Global BPO Services Corp., a
Delaware corporation (the “Corporation”), according to the conditions hereof, as
of the date written below.

 

 

Date to Effect Conversion

 

Number of shares of Series A Preferred Stock owned prior to Conversion

 

Number of shares of Series A Preferred Stock to be Converted

 

Stated Value of shares of Series A Preferred Stock to be Converted

 

Number of shares of Common Stock to be Issued

 

Applicable Conversion Price

 

Number of shares of Series A Preferred Stock subsequent to Conversion

 

Name of Holder By:  

 

Name:   Title:  

 

- 18 -